As filed with the Securities and Exchange Commission on March 10, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: June 30, 2014 Date of reporting period: December 31, 2013 Item 1. Reports to Stockholders. Davidson Funds Semi-Annual Report December 31, 2013 Dear Shareholder: Strength in the U.S. equity markets continued throughout 2013, reflecting a return of confidence in the general economy. Investors have spent much of the recent past contemplating which crisis is lurking around the next corner; in contrast, they now appear to recognize fundamental economic improvement –albeit at a slow pace –and that much of the damage from the financial crisis appears to be dissipating. We are encouraged with the underlying momentum we see building in the economy, yet mindful not to become complacent during this time of market escalation. At Davidson Funds, we remain committed to recognizing fundamentally sound investment opportunities that balance a realistic long-term growth outlook with appropriate valuation expectations. In August, we celebrated the five-year anniversary of the Davidson Multi-Cap Equity Fund’s Class A shares. We are pleased at the growth of the Fund over the past five years, and look forward to serving our investors for many years to come. Aiming to provide another avenue for investment in this all-cap core investment strategy, we launched Class I shares of the Fund in October. Multi-Cap Equity Fund The Russell 3000® Index, the benchmark for the Davidson Multi-Cap Equity Fund, finished the six month period ending December 31, 2013 up 17.09%. The Class A shares of the Fund generated a total return of 11.76% on a fully-loaded basis and 17.65% on a no-load* basis during the six month period ending December 31, 2013. The Class C shares generated a total return of 16.23% on a fully-loaded basis and a total return of 17.23% on a no-load* basis over the same time period. Since the inception of the Class I share of the Fund on October 28, 2013, shares have returned 5.40% on a no-load basis. Secular strength within the Financials sector was our primary contributor to performance. Market participants now expect a gradual rise in interest rates due to the tapering of the Federal Reserve’s quantitative easing program. As interest rates gradually rise, we see the potential for improved earnings within the Financials sector, given higher interest income growth expectations. Within our portfolio, Morgan Stanley, First Republic Bank and Principal Financial Group, Inc. all performed well. Consumer Discretionary sector holdings Buffalo Wild Wings, Inc. also demonstrated strong performance after reporting material Q3 earnings per share upside driven by better than expected comps and store margins. Our underweight positions relative to the Russell 3000® Index in the Telecommunication Services and Utilities sectors were also additive to performance, as these sectors lagged the overall market over the last six months. The Health Care sector was our largest detractor from performance; in particular, shares of Laboratory Corporation of America® Holdings and Waters Corp. declined. Laboratory Corp. issued disappointing guidance for the upcoming fiscal year, given reimbursement and billing collection issues exacerbated by fee schedule changes and the increased use of high-deductible and coinsurance plans. Waters Corp. reported tepid third quarter results, given slower sales to pharmaceutical customers and increased operating expenses. Within the Energy sector, Ensco PLC detracted from performance amidst increasing concerns over dayrate pricing, unplanned downtime and increasing supply of new rigs coming onto the market. 1 Over the six-month period ending December 31, 2013, we made several changes to the Fund. During the month of September, we exited our positions in Black Hills Corp. and Ensco PLC, and initiated a new position in Dick’s Sporting Goods Inc., the leading specialty retailer in the sporting goods, apparel and footwear industry. The company has the potential to double its store base and generates some of the highest store-level economics among specialty retailers. Dick’s has strong relationships with key brands such as Nike and Under Armour, giving the company exclusive rights to certain merchandise. This exclusive merchandise not only differentiates the company versus other sporting goods retailers, but also from online competition. Dick’s has been quickly growing market share online and is developing a compelling omni-channel strategy across the business. We believe Dick’s leading industry position, strong relationships with key vendors, visible store growth opportunities and ability to grow profitability should position the company well over the long-term. In October, given the aforementioned strength in Buffalo Wild Wings, Inc., we trimmed our position in the stock to manage its overall weighting in the portfolio. Lastly, in December, we exited our position in Telecommunication Services holding Verizon Communications, Inc. in lieu of a new position in tw telecom, inc., a leading national provider of business communications services. Its data and internet services offering is its primary demand driver. tw telecom’s advantage is its coherent and homogeneous network operating under one software management system enabling it to offer some features and capabilities others cannot due to their network disparities. This advantage, coupled with the investments the company’s management is making in its sales force and network expansion, should help drive its sales and profitability higher in the future. This growth and the opportunity for future margin expansion make tw telecom an attractive investment. Small/Mid Equity Fund The Russell 2500® Index, the benchmark for the Davidson Small/Mid Equity Fund, finished the six month periodending December 31, 2013 up 18.53%. The Class A shares of the Fund generated a total return of 10.42% on a fully-loaded basis and 16.21% on a no-load* basis during the six month period ending December 31, 2013. The Class C shares generated a total return of 14.78% on a fully-loaded basis and a total return of 15.78% on a no-load* basis over the same time period. The Financials sector was the Fund’s primary contributor to performance, given the aforementioned secular strength. Within our portfolio, CoBiz Financial Inc. and Waddell & Reed Financial, Inc. were both stand-out performers. Within the Information Technology Sector, Brightcove Inc. and Alliance Data Systems Corporation contributed positively to performance. Brightcove announced robust third quarter results, turning profitable a quarter earlier than expected. Shares of Alliance Data Systems rose following additions to its private label business, as well as expansion of its loyalty program. Finally, our allocation away from the Utilities sector also contributed to the portfolio’s relative performance. The Industrials sector was the portfolio’s primary detractor from performance; in particular, InnerWorkings, Inc. and Dice Holdings, Inc. performed poorly. Shares of InnerWorkings declined after the company reported weak third quarter results and lowered guidance, given challenges in Production Graphics. While recent performance has been lackluster, we believe recent customer churn and the soft economic backdrop have been fully priced into the shares, and we remain optimistic about the longer-term growth profile of the holding. Dice Holdings reported tepid third quarter results and guidance, with weakness seen in the Slashdot digital media business. Despite the company’s near-term challenges, we continue to appreciate Dice’s niche focus on the online recruitment industry, capital efficient business, growth opportunity and margin profile, and believe these positive elements should more than offset the near-term challenges. The Consumer Staples sector proved to be a modest drag to performance over the period due to the combination of the sector’s relative strength and our underweight position. 2 Several changes were made to the Fund over the six-month period ending December 31, 2013. In July, we initiated a new position in Calavo Growers Inc., the largest avocado producer in the United States. Avocado consumption in the U.S. is on a growth trajectory driven by demographic shifts and healthy eating trends; we believe that Calavo provides an excellent opportunity to participate in this secular growth opportunity. Further, because Calavo’s avocado processing business has achieved significant scale, the business model is consistent with the Fund’s approach ofseeking operating leverage potential. In August, we initiated a new position in Steris Corp, a health care supplier of infection prevention, decontamination, gastrointestinal, and surgical products and services. The company offers a mix of capital products, such as sterilizers and surgical tables, consumable products, instrument cleaning formulations, sterility assurance products, and skin care products. The company also offers equipment planning, installation, maintenance, and bulk sterilization services. We believe that Steris offers solid health care exposure with an attractive recurring revenue base. In October, given the aforementioned strength in shares of Brightcove Inc., we exited our position; we also exited our position in Allegheny Technologies Inc. Finally, in December we initiated a new position in Multimedia Games Holding Company, a developer of gaming devices and systems to regional and commercial gaming markets within the U.S. The company has seen recent success in growing market share by acquiring licenses to operate in jurisdictions such as Nevada, as well as bringing relevant content to the gaming market with games such as TournEvent®. We believe that the company has the opportunity to grow its market share from low single digits to double digits over time, resulting in operating leverage, substantial cash flow, and attractive return on capital. Outlook Despite macroeconomic challenges throughout the year, equity prices continued to climb higher during second half of 2013, with major stock market indices finishing the year at all-time highs. Early in the year, given concerns of afiscal cliff and the search for yield as interest rates reached trough levels before “tapering” became a prominent part of the financial market lexicon, securities within economically defensive sectors such as Utilities, Telecommunication Services and Consumer Staples showed significant increases. As the year progressed, however, not even a partialshutdown of the U.S. Federal government in October was enough to hold back the broad-based advance in U.S. equities. Fueling investor optimism have been signs of a stabilizing economy, with deleveraging headwinds abating. The U.S. household debt-to-personal income ratio has fallen below parity from a peak of over 110% in 2009. In addition, the federal deficit has retracted from peak levels at 10% of GDP in 2009 to below 4% today. The housing market also exhibited signs of improvement in 2013, as housing inventories declined and prices began to stabilize and rise on a year-over-year basis. Additionally, consumer automobile sales are being fueled by a long-overdue replacement cycle, as the average age of passenger cars is now over 11 years old a new record high. Looking forward, we see the potential for increased capital spending beginning in 2014. Companies have largely deferred capital expenditures due to economic and fiscal policy uncertainties. In lieu of spending, corporate managements have focused on cutting costs and returning capital to shareholders. Investors have rewarded this discipline, but as a result the average age of private sector plant and equipment is over 21 years old, requiring new investment to prevent obsolescence. Further productivity gains will likely require increased merger and acquisition activity or reinvestment in capital stock, depending on demand. 3 As the improving macroeconomic outlook gains greater acceptance in 2014, we believe fundamental security selection will be critical, with the market scrutinizing individual company performance more closely. We maintain our disciplined focus and process of investing in those companies that we believe recognize and balance near-term risks with long-term fundamental opportunity. We thank you for your continued trust and confidence in Davidson Funds, and as always, welcome any questions or comments you may have. Sincerely, Andrew I. Davidson President Davidson Investment Advisors, Inc. Must be preceded or accompanied by a prospectus. Past performance does not guarantee future results. Investment performance reflects fee waivers and in the absence of these waivers returns would be lower. Mutual fund investing involves risk. Principal loss is possible. Small- and medium capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods. These risks are greater for emerging markets. Investments in exchange-traded funds (“ETFs”), are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETFs shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. The Funds will bear their shares of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. The Funds may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. The investment in options is not suitable for all investors. The Russell 2500® Index measures the performance of the small to mid-cap segment of the U.S. equity universe. It is not possible to invest directly in an index. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. It is not possible to invest directly in an index. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments for a complete listing of fund holdings. Current and future portfolio holdings are subject to risk. 4 Free cash flow, a measure of financial performance, is calculated by subtracting capital expenditures from operating cash flow. Free cash flow represents residual cash generatedby a company after expenditures to maintain or expand its asset base. Earnings per share is the portion of a company’s profit allocated to each outstanding share of common stock.Earnings per share serves as an indicator of a company’s profitability. The opinions expressed in this letter are those of the Fund manager, are subject to change, are not guaranteed, and should not be considered recommendations to buy or sell any security. *The no-load basis refers to the performance with front-end and back-end sales loads waived. The fully-loaded returns reflect a 5% sales load for the A shares and a 1% deferred sales load for the C shares. Davidson Investment Advisors, Inc. is the adviser to the Davidson Funds, which are distributed by Quasar Distributors, LLC. 5 Davidson Funds EXPENSE EXAMPLE at December 31, 2013 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in Class A and Class C of each Fund at the beginning of the period and held for the entire period (7/1/13-12/31/13). The Davidson Multi-Cap Equity Class I Example is based on an investment of $1,000 invested in Class I of the Fund at the beginning of the period and held since its inception (10/30/13-12/31/13). Actual Expenses For each class of the Davidson Multi-Cap Equity Fund and Davidson Small/Mid Equity Fund, two lines are presented in the tables below. The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.15%. 1.90%, and 0.90% per the operating expenses limitation agreement for the Davidson Multi-Cap Equity Fund Class A, Class C, and Class I, respectively, and 1.40% and 2.15% for the Davidson Small/Mid Equity Class A and Class C, respectively. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. However, the Example below does not include portfolio trading commissions and related expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. You may use the information in the first line of the tables, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Davidson Multi-Cap Equity Fund - Class A Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/13 12/31/13 7/1/13-12/31/13 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.15% multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 6 Davidson Funds EXPENSE EXAMPLE at December 31, 2013 (Unaudited), Continued Davidson Multi-Cap Equity Fund - Class C Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/13 12/31/13 7/1/13-12/31/13 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.90%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. Davidson Multi-Cap Equity Fund - Class I Beginning Ending Expenses Paid Account Value Account Value During Period* 10/30/13 12/31/13 10/30/13-12/31/13 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 0.90%, multiplied by the average account value over the period, multiplied by 63 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. Davidson Small/Mid Equity Fund - Class A Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/13 12/31/13 7/1/13-12/31/13 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.40% multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. Davidson Small/Mid Equity Fund - Class C Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/13 12/31/13 7/1/13-12/31/13 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 2.15%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 7 Davidson Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS at December 31, 2013 (Unaudited) Davidson Multi-Cap Equity Fund Davidson Small/Mid Equity Fund Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 8 Davidson Multi-Cap Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Unaudited) Shares COMMON STOCKS - 98.33% Value Aerospace and Defense - 2.31% United Technologies Corp. $ Air Freight and Logistics - 2.18% FedEx Corp. Automobiles - 1.25% Ford Motor Co. (a) Beverages - 1.88% PepsiCo, Inc. Biotechnology - 3.95% Amgen, Inc. Gilead Sciences, Inc. (a) Capital Markets - 4.27% Morgan Stanley State Street Corp. Chemicals - 3.88% E.I. du pont de Nemours & Co. Praxair, Inc. Commercial Banks - 4.79% First Republic Bank Wells Fargo & Co. Communications Equipment - 3.87% Cisco Systems, Inc. QUALCOMM, Inc. Computers and Peripherals - 5.28% Apple, Inc. International Business Machines Corp. Diversifed Financial Services - 2.33% JPMorgan Chase & Co. The accompanying notes are an integral part of these financial statements. 9 Davidson Multi-Cap Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Unaudited), Continued Shares COMMON STOCKS - 98.33%, continued Value Diversified Telecommunication Services - 1.73% tw telecom, Inc. (a) $ Electrical Equipment - 2.16% Eaton Corp PLC (b) Energy Equipment and Services - 2.01% Baker Hughes, Inc. Food Products - 3.83% Archer-Daniels-Midland Co. General Mills, Inc. Health Care Equipment and Supplies - 1.89% Becton, Dickinson & Co. Health Care Providers and Services - 3.64% Express Scripts Holding Co. (a) Laboratory Corporation of America Holdings (a) Hotels, Restaurants and Leisure - 1.48% Buffalo Wild Wings, Inc. (a) Household Durables - 1.82% D.R. Horton, Inc. (a) Household Products - 3.05% Church & Dwight Co., Inc. Energizer Holdings, Inc. Industrial Conglomerates - 4.51% 3M Co. General Electric Co. Insurance - 2.18% Principal Financial Group, Inc. Internet and Catalog Retail - 1.67% Blue Nile, Inc. (a) Internet Software & Services - 2.88% Google, Inc. - Class A (a) Life Sciences Tools and Services - 1.79% Waters Corp. (a) The accompanying notes are an integral part of these financial statements. 10 Davidson Multi-Cap Equity Fund Schedule of Investments at December 31, 2013 (Unaudited), Continued Shares COMMON STOCKS - 98.33%, continued Value Machinery - 2.04% PACCAR, Inc. $ Media - 4.32% Interpublic Group of Cos., Inc. Time Warner Cable, Inc. Multi-Utilities - 1.33% Sempra Energy Oil, Gas and Consumable Fuels - 7.18% Chevron Corp. Devon Energy Corp. Exxon Mobil Corp. Marathon Oil Corp. Real Estate Investment Trusts (REITs) - 4.05% Redwood Trust, Inc. Starwood Property Trust, Inc. Semiconductors and Semiconductor Equipment - 1.32% Applied Micro Circuits Corp. (a) Software - 5.59% Fortinet, Inc. (a) Intuit MICROS Systems, Inc. (a) Specialty Retail - 1.87% Dicks Sporting Goods, Inc. TOTAL COMMON STOCKS (Cost $52,325,144) The accompanying notes are an integral part of these financial statements. 11 Davidson Multi-Cap Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Unaudited), Continued Shares SHORT-TERM INVESTMENTS - 1.43% Value Fidelity Institutional Government Portfolio - Class I, 0.01% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,107,831) Total Investments in Securities (Cost $53,432,975) - 99.76% Other Assets in Excess of Liabilities - 0.24% NET ASSETS - 100.00% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day annualized yield as of December 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 12 Davidson Small/Mid Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Unaudited) Shares COMMON STOCKS - 96.75% Value Building Products - 2.04% Simpson Manufacturing Co., Inc. $ Capital Markets - 4.80% LPL Financial Holdings, Inc. Waddell & Reed Financial, Inc. Chemicals - 3.57% Airgas, Inc. Commercial Banks - 4.89% CoBiz Financial, Inc. SVB Finanical Group (a) Commercial Services and Supplies - 4.97% InnerWorkings, Inc. (a) Ritchie Bros. Auctioneers, Inc. (b) Consumer Finance - 6.62% First Cash Financial Services, Inc. (a) Green Dot Corp. (a) Diversified Consumer Services - 3.58% Capella Education Co. (a) Electronic Equipment Instruments and Components - 4.07% FLIR Systems, Inc. IPG Photonics Corp. Energy Equipment and Services - 2.82% Superior Energy Services, Inc. (a) Food, Beverage and Tobacco - 2.52% Calavo Growers, Inc. Health Care Equipment and Supplies - 5.36% Masimo Corp. (a) STERIS Corp. Health Care Providers and Services - 3.49% U.S. Physical Therapy, Inc. The accompanying notes are an integral part of these financial statements. 13 Davidson Small/Mid Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Unaudited), Continued Shares COMMON STOCKS - 96.75%, continued Value Hotels, Restaurants and Leisure - 1.08% Multimedia Games Holding Co., Inc. (a) $ Internet and Catalog Retail - 2.72% Blue Nile, Inc. (a) Internet Software and Services - 2.41% Dice Holdings, Inc. (a) IT Services - 4.06% Alliance Data Systems Corp. (a) ServiceSource International, Inc. (a) Machinery - 2.82% Woodward, Inc. Media - 4.99% Imax Corp. (a)(b) ReachLocal, Inc. (a) Oil, Gas and Consumable Fuels - 3.29% Whiting Petroleum Corp. (a) Real Estate Investment Trusts (REITs) - 6.40% Camden Property Trust Terreno Realty Corp. Semiconductors and Semiconductor Equipment - 5.06% NVE Corp. (a) RF Micro Devices, Inc. (a) Software - 9.96% Fortinet, Inc. (a) MICROS Systems, Inc. (a) RealPage, Inc. (a) Specialty Retail - 3.39% Select Comfort Corp. (a) Trading Companies and Distributors - 1.84% Houston Wire & Cable Co. TOTAL COMMON STOCKS (Cost $3,000,175) The accompanying notes are an integral part of these financial statements. 14 Davidson Small/Mid Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Unaudited), Continued Shares SHORT-TERM INVESTMENTS - 4.08% Value Fidelity Institutional Government Portfolio - Class I, 0.01% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $151,503) Total Investments in Securities (Cost $3,151,678) - 100.83% Liabilities in Excess of Other Assets - (0.83)% ) NET ASSETS - 100.00% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day annualized yield as of December 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 Davidson Funds STATEMENTS OF ASSETS AND LIABILITIES at December 31, 2013 (Unaudited) Davidson Multi-Cap Equity Fund Davidson Small/Mid
